     Case 2:14-cv-02039-GMN-EJY Document 50 Filed 04/15/20 Page 1 of 1




1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA
8
                                                ***
9     GREG TAKUNG CHAO,                           Case No. 2:14-cv-02039-GMN-EJY

10                                    Petitioner, ORDER
11          v.
12
      D.W. NEVEN, et al.,
13
                                  Respondents.
14

15         This is Greg Takung Chao’s 28 U.S.C. § 2254 habeas corpus matter. Before the
16   court is petitioner’s unopposed extension of time. Good cause appearing,
17         IT IS ORDERED that petitioner’s third motion for extension of time to file a reply
18   in support of the petition (ECF No. 49) is GRANTED. Petitioner shall file his reply on or
19   before June 15, 2020.
20

21         DATED: 15 April 2020.
22

23                                                   GLORIA M. NAVARRO
                                                     UNITED STATES DISTRICT JDUGE
24

25
26

27

28
                                                 1
